DETAILED ACTION
This Office Action is in response to Application filed January 8, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 9, it is not clear whether the limitation of claim 9 suggests that the planarizing layer should be disposed over the plurality of protective layers when the “at least one protective layer” is directed to a plurality of protective layers, which may not have been originally disclosed by Applicants, because Applicants’ planarizing layer 180 is disposed over only one protective layer 172 in Fig. 4 of current application, but not over the other protective layer 182.
(2) Regarding claim 15, it is not clear what the limitation of claim 15 suggests, because (a) Applicants’ own second protective layer 182 is wider than the transistor in the lateral dimension in Fig. 4 of current application, and (b) therefore, it appears that a portion of the protective layer 182 can be disposed in a region where the transistor is not disposed contrary to the claim limitation of claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-16 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Jin et al. (US 2012/0168758)
In the below prior art rejection, the limitation “protective layer” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art, because (a) Applicant does not specifically claim whether the protective layer is formed of a material having a composition different from the neighboring layers, and (b) for example, when the first protective layer 172 and the planarizing layer 180 or the planarizing layer 180 and the second protective layer 182 are formed of the same material composition in Fig. 4 of current application, the layers 172 and 180 or the layers 180 and 182 can be formed in a single step having a single material composition.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.
Further in the below prior art rejection, the claim limitations “protective layer” recited in claim 1, and “when the electrode of the light emitter moves into the space by a force” and “the contact between the at least one protective layer and the electrode of the light emitter blocks an electrode of the transistor from being electrically connected to the electrode of the light emitter” recited in claim 4 specify intended uses or fields of use, and are treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claims 1 and 2, Jin et al. disclose an organic light-emitting display apparatus (Title and Fig. 1), comprising: a substrate (101); a transistor (TFT) on the substrate and including a gate electrode (104) ([0033]), a first electrode (106), and a second electrode (107); a first insulating layer (105) ([0042]) between the gate electrode and the first and second electrodes; a first protective layer (bottom portion of 109 below top surface level of connection portion 108) ([0045]) on the first insulating layer on the gate electrode, because (a) the preposition “on” does not necessarily suggest “directly on”, (b) Applicants’ first protective layer 172 is not disposed directly on the gate electrode 140 in Fig. 4 of current application, and (c) Applicants do not specifically claim what the material composition of the first protective layer is, and whether the first protective layer has a material composition the same with or a material composition different from, for example, the second insulating layer, a first portion of the protective layer contacting the first electrode (106) and a second portion of the protective layer contacting the second electrode (107); an organic light-emitting device (composite structure of 110, 112 and 113) ([0047] and [0049]) having a pixel electrode (113) electrically connected to the second electrode when the organic light-emitting display apparatus is in operation, because (a) Applicants do not specifically claim that the pixel electrode is in direct contact with the second electrode, and (b) when the organic light-emitting display apparatus is in operation, a current flows between the first electrode 110 and the second electrode 113 of Jin et al., and thus the pixel electrode 113 is electrically connected to the second electrode 107 of Jin et al.; a second insulating layer (remainder of 109) ([0045]) between the transistor and the pixel electrode; and a second protective layer (111) ([0046]) between the second insulating layer and the pixel electrode (113) (claim 1), wherein the second protective layer (111) is on the first electrode (106), because (a) the preposition “on” does not necessarily suggest “directly on”, and (b) Applicants’ second protective layer 182 is not disposed directly on the first electrode 162 in Fig. 4 of current application (claim 2).
In the below prior art rejection, please refer to the explanations of the corresponding limitations above.
Regarding claims 4-12, Jin et al. disclose a pixel (Fig. 1), comprising: a transistor (TFT); a light emitter (composite structure of 110, 112 and 113) separated from the transistor by a space; and at least one protective layer (bottom portion of 109 or bottom portion of 109 and 111) between the transistor and the light emitter, because the layers 109 and 111 are disposed between the TFT and the second electrode 113, wherein the at least one protective layer includes a non-conductive material which contacts an electrode (113) of the light emitter when the electrode of the light emitter moves into the space by a force, because (a) Applicants do not specifically claim what kind of a force is applied and in which direction the force is applied, (b) the layer 111 already contacts the electrode 113 and the electrode 113 would be in contact with the bottom portion of the layer 109 when a sufficiently large force is applied vertically, and (c) this limitation is directed to an intended use of the at least one protective layer, and wherein the contact between the at least one protective layer and the electrode of the light emitter blocks an electrode (104, 106 or 107) of the transistor (TFT) from being electrically connected to the electrode (113) of the light emitter, which is also directed to an intended use of the at least one protective layer (claim 4), wherein the at least one protective layer (bottom portion of 109 or bottom portion of 109 and 111) is over a predetermined number (one) of electrodes (104) of the transistor (TFT), and the predetermined number is less than three, because one is less than three (claim 5), a portion of the at least one protective layer (bottom portion of 109 or bottom portion of 109 and 111) extends between source and drain electrodes (106 and 107) of the transistor (TFT) (claim 6), the space includes an insulating layer (top portion of 109) which deforms when the electrode (103) of the light emitter moves into the space, which is also directed to an intended use of the insulating layer (claim 7), the at least one protective layer (bottom portion of 109 or bottom portion of 109 and 111) includes an inorganic material, because the passivation layer 109 is formed of silicon oxide or silicon nitride ([0045]) (claim 8), further comprising: a planarizing layer (top portion of 109), which is also directed to an intended use of a layer, over the transistor (TFT) and at least one protective layer (bottom portion of 109) (claim 9), the at least one protective layer (bottom portion of 109 and 111) includes a first protective layer (bottom portion of 109) between source and drain electrodes (106 and 107) of the transistor (TFT), and a second protective layer (111) spaced from the first protective layer over the transistor (claim 10), further comprising: an insulating layer (top portion of 109) between the first and second protective layers (bottom portion of 109 and 111, respectively) (claim 11), wherein the second protective layer (111) is between the first protective layer (bottom portion of 109) and the electrode (113) of the light emitter (claim 12).
 Regarding claims 13-16, Jin et al. disclose an organic light-emitting display apparatus (Fig. 1), comprising: a substrate (101); a transistor (TFT) on the substrate and including a gate electrode (104), a first electrode (106), and a second electrode (107); a protective layer (bottom portion of 109 or bottom portion of 109 and 111) over the first electrode and including a first portion that contacts the second electrode; and an organic light-emitting device (composite structure of 110, 112 and 113) having a pixel electrode (113) electrically connected to the second electrode (107) when the organic light-emitting device is in operation (claim 13), further comprising: an insulating layer (105) between the gate electrode (104) and the first and second electrodes (106 and 107), wherein a second portion of the protective layer (bottom portion of 109 or bottom portion of 109 and 111) contacts the insulating layer (claim 14), wherein the protective layer (bottom portion of 109 or bottom portion of 109 and 111) is not disposed in a region where the transistor (TFT) is not disposed, which is indefinite as discussed above (claim 15), and the protective layer (bottom portion of 109 or bottom portion of 109 and 111) includes an inorganic material ([0045]), because the passivation layer 109 is formed of silicon oxide or silicon nitride (claim 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2012/0168758)  The teachings of Jin et al. are discussed above.
Jin et al. further disclose for the apparatus as claimed in claim 1 that the first protective layer (bottom portion of 109) includes an inorganic material ([0045]).
Jin et al. differ from the claimed invention by not showing that the second protective layer also includes an inorganic material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second protective layer or the pixel defining layer 111 can also include an inorganic material, because (a) a pixel defining layer has been commonly formed of an inorganic material or a combination of an inorganic material and an organic material in semiconductor industry, (b) an inorganic protective layer or pixel defining layer can be formed in the same deposition chamber with the other underlying inorganic component layers of the organic light-emitting display apparatus, which would reduce the manufacturing steps, which in turn would reduce the manufacturing cost, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 9,105,529)
Choi et al. (US 8,698,147)
An (US 8,940,613)
Choi et al. (US 8,822,999)
Yeo et al. (US 8,106,402)
Jin et al. (US 8,841,670)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        August 11, 2022